Citation Nr: 1434758	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1977 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened and denied claims for service connection for right shoulder and right knee disabilities, and denied service connection for a left knee disability.

Irrespective of the RO's action, the Board must decide whether new and material evidence sufficient to reopen the claims of entitlement to service connection for right shoulder and right knee disabilities has been received prior to considering the merits of those underlying issues.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the right shoulder and right knee issues have been recharacterized as claims to reopen.

The reopened issue of entitlement to service connection for a right shoulder disability, the issue of entitlement to service connection for a left knee disability, and the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran did not file a notice of disagreement (NOD).

2.  Evidence received since the RO's January 2007 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the right shoulder claim. 
CONCLUSIONS OF LAW

1.  The RO's January 2007 denial of service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the final January 2007 decision is new and material, and the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein as it relates to the finding that new and material evidence has been received to reopen the claim of service connection, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In August 2006, the Veteran filed a claim for service connection for a right shoulder disability.  In a January 2007 rating decision, the RO denied service connection for a right shoulder disability, finding that there was no evidence of a current disability.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

The Federal Circuit has held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of service connection for a right shoulder disability was received between the January 2007 RO decision and the 2010 claim.  Thus, the January 2007 RO decision is final.

In April 2010, the Veteran filed a claim to reopen entitlement to service connection for a right shoulder disability.  In support of his claim, he submitted private treatment records.  A May 2010 private medical report reflects an impression of a rotator cuff tear of the right shoulder.  This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a right shoulder disability as it contains a current diagnosis.  In tending to substantiate the Veteran's claim by bolstering a necessary element of a claim for service connection (current disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection.  Accordingly, the Board finds the additional evidence submitted since the January 2007 decision to be both new and material.  Reopening of the Veteran's claim of service connection for a right shoulder disability is, therefore, warranted.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disability is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran contends that he injured both knees and his right shoulder during service and that he has "continued to have problems" since that time.  See May 2010 VA Form 21-4138.  

On the March 2012 VA Form 9, the Veteran stated that he was treated for his right shoulder and both knees several times during service.  Service treatment records (STR)s show only that the Veteran injured his left knee in January 1978, at which time he was diagnosed with a contusion.  There is no indication that any STRs are missing.  The Veteran also referenced treatment from Dr. R.L. and Dr. G.M., whose records he previously submitted.  The Veteran then wrote: "This VA Form #9 did not ask for medical records to support my claim.  I have those records if you want them . . . ."  It is unclear from this statement as to whether there are any outstanding treatment records.  Thus, the AOJ should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private, VA, and/or military health care provider medical records he wishes VA to attempt to obtain.
	
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by any private and/or VA and/or military health care providers for the claimed right knee, left knee, and right shoulder disabilities.  He should be advised that he is also welcome to submit statement(s) from medical advisor(s) of his choice in support of his claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.

2.  After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


